Citation Nr: 0510360	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  02-16 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for cervical spine arthrosis.  

2.  Entitlement to an initial rating higher than 10 percent 
for lumbar spine arthrosis.  

3.  Entitlement to an initial compensable rating for a right 
knee disability, status post meniscectomy.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran served on active duty from June 1989 to August 
2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran has appealed for higher 
initial ratings for his cervical spine, lumbar spine, and 
right knee disabilities.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board remanded this case to the RO in November 2003 
because of changes in the criteria for evaluating the 
severity of disabilities involving the spine.  The case since 
has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran had X-ray 
evidence of disc disease (intervertebral disc syndrome 
(IVDS)) involving the cervical segment of his spine, but no 
arthritis, and the objective physical examination findings 
show he had a noncompensable degree of limitation of motion 
and mild sensory but no motor impairment of his left upper 
extremity.

2.  Since September 26, 2003, the veteran has had 50 degrees 
of flexion in his cervical spine and a combined range of 
motion of 340 degrees, but no ankylosis, residuals of a 
vertebral fracture, muscle spasm or guarding causing abnormal 
gait or abnormal spinal kyphosis.  

3.  Prior to September 26, 2003, the veteran also had X-ray 
evidence of disc disease (IVDS) involving the lumbosacral 
segment of his spine, but no arthritis, and the objective 
physical examination findings show he had a noncompensable 
degree of limitation of motion and mild sensory but no motor 
impairment.

4.  Since September 26, 2003, the veteran has had100 degrees 
of flexion in his lumbar spine and a combined range of motion 
of 290 degrees, but no ankylosis, residuals of a vertebral 
fracture, muscle spasm or guarding causing abnormal gait 
or abnormal spinal kyphosis.  

5.  The veteran has had a partial excision of a semilunar 
cartilage from his right knee and has mild patello-femoral 
pain syndrome, slight instability of the medial collateral 
ligament, and full right knee extension to 0 degrees and 
flexion to 135 degrees; there is no ankylosis or X-ray 
evidence of arthritis.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for cervical spine arthrosis.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.21, 
4.40, 4.45, 4.59, Diagnostic Codes 5292, 5293 (prior to 
September 23, 2002); Diagnostic Code 5243 (effective as of 
September 23, 2002); Diagnostic Code 5293 (prior to September 
26, 2003); and Diagnostic Code 5237 (effective as of 
September 26, 2003).

2.  The criteria are not met for an initial rating higher 
than 10 percent for lumbar spine arthrosis.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 
4.45, 4.59, Diagnostic Codes 5292, 5293 (prior to 
September 23, 2002); Diagnostic Code 5243 (effective as of 
September 23, 2002); Diagnostic Code 5293 (prior to September 
26, 2003); and Diagnostic Code 5237 (effective as of 
September 26, 2003).  

3.  The criteria are met for a 10-percent rating, but no 
higher, for the right knee disability, status post 
meniscectomy.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 
5257 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) addressed both the timing and content of the 
VCAA notice requirements imposed upon VA by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II) (withdrawing it's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  In 
VAOPGCPREC 7-2004 (July 16, 2004) it was determined that the 
"holdings" in Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).  

Here, however, even if the Pelegrini II Court's statements 
were binding holdings, the RO nonetheless complied with them.  

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, at 115.   

In this case, the appellant was provided the required VCAA 
notice in an October 2001 letter, when he was trying to 
establish his entitlement to service connection for the 
disabilities at issue.  And, as mentioned, service connection 
subsequently was granted for these conditions in January 
2002.

So the VCAA notice preceded the adjudication of the claims, 
in accordance with the holding in Pelegrini II.  And VA's 
General Counsel since has clarified in VAOPGCPREC 8-2003 
(Dec. 22, 2003) that if, as here, in response to notice of 
its decision on a claim for which VA has already given the 
required VCAA notice, a notice of disagreement (NOD) is 
received that raises a new issue, section 7105(d) requires VA 
to take proper action and issue a statement of the case (SOC) 
if the disagreement is not resolved, but section 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue 
(which, in this particular instance, is for higher initial 
ratings).

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120-21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by an SOC or 
Supplemental SOC (SSOC) as long as the documents meet the 
four content requirements listed above.  See also Valiao v. 
Principi, 17 Vet. App. 229, 332 (2003) (implicitly holding 
that RO decisions and SOC may satisfy this requirement).  
Here, the September 2002 SOC and March and August 2004 
letters from the Appeals Management Center (AMC), as well as 
the September 2004 SSOC, informed the veteran of who - him 
or VA, was responsible for obtaining information and 
evidence to substantiate the claims.  And the letters from 
the AMC also requested that he submit any relevant evidence 
in his possession.



The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130 
(Ivers, J., dissenting), and that VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent VA GC opinions.  38 
U.S.C.A. § 7104(c).  

The AMC letters asked the appellant to provide or identify 
any evidence supporting his claims and specifically outlined 
the necessary evidence to prevail.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

Also, the other three content requirements of the VCAA notice 
in Pelegrini II have been satisfied.  The veteran's service 
medical records (SMRs) are on file, and he was provided 
several VA medical examinations, including the most recent 
August 2004 VA rating examination obtained pursuant to the 
Board's November 2003 remand.  He declined the opportunity to 
testify at a hearing in support of his claims and the more 
recent statements and correspondence from him do not make 
reference to or otherwise mention any additional treatment 
from other sources (e.g., private or non-VA, etc.).  
Moreover, there was no response to the March and August 2004 
letters from the AMC requesting all relevant information 
as to any outstanding evidence.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the Board 
deciding the appeal at this juncture does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



Laws and Regulations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

38 C.F.R. § 4.2 indicates that reports of examinations must 
be interpreted in light of the whole recorded history for the 
purpose of reconciliation of the evidence into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  

Since, as already alluded to, the veteran appealed the 
initial ratings assigned just after establishing his 
entitlement to service connection, this requires considering 
his claims in this context.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999) (separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings); see also 38 C.F.R. §§ 3.400, 
3.500 (2004).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

The criteria for rating IVDS, 38 C.F.R. § 4.71a, DC 5293, 
were revised effective September 23, 2002, to provide for 
either a single evaluation based on incapacitating episodes 
or separate ratings, for combination under 38 C.F.R. § 4.25, 
for chronic orthopedic and neurologic manifestations, 
whichever results in a higher evaluation.  Other than IVDS 
under DC 5293, the criteria for evaluating spinal 
disabilities DCs 5285 through 5295 (2002) ("the old 
criteria") were revised effective September 26, 2003, at 
which time the diagnostic codes were renumbered, including 
the renumbering of DC 5295 to DC 5237 and adding DC 5242 for 
degenerative arthritis (yet also retaining DC 5003 for 
degenerative arthritis).  This established a General Rating 
Formula for Diseases and Injuries of the Spine.  Note 6 to 
the General Rating Formula provides that IVDS is to be rated 
either under (1) the General Rating Formula, as to which Note 
1 provides that associated objective neurologic abnormalities 
are separately rated under an appropriate DC, or (2) under an 
established Formula for Rating IVDS Based on Incapacitating 
Episodes (incorporating the 'incapacitation' criteria of the 
revised DC 5293).  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003), codified at 38 C.F.R. § 4.71a, DC 5243 (2004) ("the 
new criteria").  

The former and revised IVDS and spinal rating criteria were 
cited and considered in the September 2002 SOC and September 
2004 SSOC.

Generally, where the law or regulation changes the version 
most favorable to the veteran will apply unless Congress 
provided otherwise or permitted the Secretary of VA to do 
otherwise and the Secretary did so.  But see VAOPGCPREC 7-
2003 (Nov. 19, 2003), pointing out that the United States 
Court of Appeals for the Federal Circuit - in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) - overruled Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991), to the extent it 
conflicts with the precedents of the Supreme Court and the 
Federal Circuit.  That is, when amended regulations expressly 
state an effective date and, as in this case, do not include 
any provision for retroactive applicability, application of 
the revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  See, too, VAOGCPREC 3-
2000 (Apr. 10, 2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

So in rating the spinal disorders for the period prior to the 
effective dates of the respective revisions, only the old 
rating criteria may be applied, but both the old and the new 
rating criteria, whichever is most beneficial to the veteran, 
will be applied for the period beginning as of the respective 
effective dates.  

IVDS Criteria Prior to September 23, 2002

Prior to revision of the schedular rating criteria on 
September 23, 2002, a noncompensable evaluation was assigned 
for IVDS when postoperative and cured.  A 10 percent rating 
was warranted for mild IVDS.  A 20 percent rating was 
warranted for moderate IVDS with recurring attacks.  
38 C.F.R. § 4.71a, DC 5293 (as in effect prior to September 
23, 2002).  

VAOGCPREC 36-97 (Dec. 12, 1997) requires that in rating IVDS 
under DC 5293, 38 C.F.R. §§ 4.40 (functional loss may be due 
to pain) and 4.45 (pain on motion is a factor in joint 
disability) must be considered because nerve defects and pain 
may limit spinal motion, even if the current rating were to 
correspond to the maximum rating (under the criteria prior to 
September 26, 2003) for limited spinal motion.  It was also 
held that 38 C.F.R. § 3.321(b)(1), entitlement to an 
extraschedular rating, must also be considered.  Sanchez-
Benitez v. West, No. 00-7099, slip op. at 10 and 11 (Fed. 
Cir. August 3, 2001) (case remanded for failure to discuss 
38 C.F.R. § 3.321(b)(1) extraschedular consideration).  

IVDS Criteria as of September 23, 2002

As stated earlier, for the period prior to September 23, 
2002, only the old rating criteria under DC 5293 may be 
applied, but either the old or the new rating criteria 
(whichever are most beneficial to the veteran) may be applied 
for the period beginning September 23, 2002.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114.  

The IVDS criteria prior to September 23, 2002, focused on 
subjective classifications of the overall degree of 
impairment from IVDS.  As of September 23, 2002, however, the 
pertinent considerations - either preoperatively or 
postoperatively, are (1) incapacitating episodes during the 
immediately preceding 12 months and, if so, the total 
duration of them, or (2) rating based on a combination of the 
neurologic and orthopedic manifestations of his disability 
under 38 C.F.R. § 4.25.  Whichever method results in the 
higher evaluation is the one that must be used.  

Considering incapacitating IVDS episodes in the past 12 
months, if they have a total duration of at least 1 week but 
less than 2 weeks, a 10 percent evaluation is warranted; if 
they have a total duration of at least 2 weeks but less than 
4 weeks, a 20 percent evaluation is warranted.  

Note 1 to the revised DC 5293 defines an incapacitating 
episode as a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Supplementary Information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).  

Spinal Rating Criteria Prior to September 26, 2003

Under DC 5003, if degenerative arthritis is established by X-
rays, compensation may be awarded under three circumstances:  
(1) when limitation of motion meets the schedular criteria 
for the joint(s) affected and is objectively confirmed, 
such as by swelling, muscle spasm, or satisfactory evidence 
of painful motion; (2) when objectively confirmed limitation 
of motion is not sufficient to warrant a compensable 
schedular evaluation, 10 percent is assigned for each major 
joint or minor joint group affected; (3) when there is no 
limitation of motion, 10 or 20 percent will be assigned 
depending on the degree of incapacity, if there is X-ray 
evidence of 2 or more major joints or minor joint groups.  
Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

Under 38 C.F.R. § 4.71a, DC 5290, slight limitation of motion 
of the cervical spine warrants a 10 percent rating, moderate 
limitation of motion a 20 percent rating, and severe 
limitation of motion a 30 percent rating.  

Under 38 C.F.R. § 4.71a, DC 5292, slight limitation of motion 
of the lumbar spine warrants a 10 percent rating, moderate 
limitation of motion a 20 percent rating, and severe 
limitation of motion a 40 percent rating.  

38 C.F.R. § 4.71a, DC 5295 (for lumbosacral strain), and DC 
5294 (for sacroiliac injury or weakness) provide that a 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  With muscle spasm on extreme 
forward bending with loss of lateral spine motion, a 20 
percent rating is warranted.  When severe with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a maximum 40 
percent rating is warranted. 

When assessing the severity of a musculoskeletal disability 
that, as here, is at least partly rated on the basis of 
limitation of motion, VA must also consider the extent of 
additional functional impairment above and beyond the 
limitation of motion objectively demonstrated, such as during 
times when the veteran's symptoms are most prevalent ("flare-
ups") due to the extent of his pain (and painful motion), 
weakness, premature or excess fatigability, and 
incoordination - assuming these factors are not already 
contemplated by the governing rating criteria.  
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 
38 C.F.R. §§ 4.40, 4.45, 4.59.  

As to other DCs for rating spinal disabilities prior to 
September 26, 2003, in this case, there is no evidence of a 
vertebral fracture or any spinal cord involvement and, so, 
38 C.F.R. § 4.71a, DC 5285 is not applicable.  Also, there 
has never been any evidence of favorable or unfavorable bony 
vertebral fixation or ankylosis and, so, DCs 5286 and 5289 
are not applicable either.  

Spinal Rating Criteria as of September 26, 2003

Note 6 to the General Rating Formula for Diseases and 
Injuries of the Spine (effective September 26, 2003) provides 
that IVDS is to be rated under either of two methods, 
whichever results in the higher rating when all disabilities 
are combined under 38 C.F.R. § 4.25.  IVDS may be rated under 
the Formula for Rating IVDS Based on Incapacitating Episodes 
(which became effective September 23, 2002), or it may be 
rated under the General Rating Formula for Disease and 
Injuries of the Spine, Note 1 of which provides that any 
associated objective neurologic abnormalities, including but 
not limited to bowel or bladder impairment, are to be rated 
separately under appropriate DCs.  

The spinal rating criteria (other than for IVDS) prior to 
September 26, 2003, focused on subjective factors such as 
ankylosis, either favorable or unfavorable (formerly DCs 5286 
through 5289) and subjective classifications of the degree of 
limitation of motion (formerly DCs 5290 through 5292), except 
that other factors were taken into consideration for 
residuals of a vertebral fracture (formerly DC 5285) and 
sacro-iliac injury and weakness and lumbosacral strains 
(formerly DCs 5294 and 5295).  The DCs for rating spinal 
disorders were renumbered, including renumbering the DCs 
relating to limitation of motion of the lumbar spine, DC 
5292, as DC 5237 (lumbosacral or cervical strain) and DC 5242 
(degenerative arthritis of the spine) (yet also retaining DC 
5003 for degenerative arthritis).  

The revised spinal rating criteria created a General Rating 
Formula for Diseases and Injuries of the Spine, which uses 
more objective criteria and other pertinent considerations 
with or without symptoms such as pain (radiating or not), 
stiffness, or aching and thus encompass and take into account 
these symptoms and remove any requirement that there be any 
of these symptoms to assign any evaluation.  68 Fed. Reg. at 
51454 - 51455 (August 27, 2003).  They provide for ratings 
based on limitation of motion of a particular spinal segment 
in either forward flexion or the limitation of the combined 
range of motion of that spinal segment, either favorable or 
unfavorable ankylosis, or with respect to the entire spine if 
there is loss of more than 50 percent vertebral body height 
due to vertebral fracture or muscle spasm and guarding.  Note 
2 sets forth maximum ranges of motion for the spinal 
segments, except that a lesser degree of motion may be 
considered normal under the circumstances set forth in Note 
3, and, in Note 4, that range of motion should be measured to 
the nearest five degrees.  

Under 38 C.F.R. § 4.31, a 0-percent evaluation (i.e., a 
noncompensable rating) is assigned when the revised 
requirements for a compensable rating are not met.  68 Fed. 
Reg. 51454, 51455 (August 27, 2003).  

Note 2 to the General Rating Formula provides that for VA 
compensation purposes, normal forward flexion of the cervical 
spine is 0 to 45 degrees, extension is 0 to 45 degrees, left 
and right lateral flexion are 0 to 45 degrees, and right and 
left lateral flexion are 0 to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, right and left lateral flexion, right and left 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion are the maximum that can 
be used for calculation of the combined range of motion.  

A 10 percent rating is warranted when forward flexion of the 
cervical spine is greater than 30 degrees but not greater 
than 40 degrees, or the combined range of motion of the 
cervical spine is greater than 170 degrees but not greater 
than 335 degrees (the maximum combined range of motion being 
340 degrees), or if there is either (1) muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, (2) vertebral body 
fracture with loss of 50 percent or more of body height.  

A 20 percent rating is warranted when forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees or the combined range of motion of the 
cervical spine is not greater than 170 degrees (the maximum 
combined range of motion being 340 degrees), or if there is 
either (1) muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour, e.g., scoliosis, 
reversed lordosis, or abnormal kyphosis.  

Note 2 to the General Rating Formula provides that normal 
forward flexion of the thoracolumbar spine is to 90 degrees, 
extension is to 30 degrees, left and right lateral flexion 
as well as left and right lateral rotation are to 30 
degrees.  The combined range of motion refers to the sum of 
these ranges of motion and the normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  

A 10 percent rating is warranted when forward flexion of the 
thoracolumar spine is greater than 60 degrees but not greater 
than 85 degrees or the combined range of motion of the 
thoracolumar spine is greater than 120 degrees but not 
greater than 235 degrees (the maximum combined range of 
motion being 240 degrees), or if there is either (1) muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, (2) vertebral 
body fracture with loss of 50 percent or more of body height.  

A 20 percent rating is warranted when forward flexion of the 
thoracolumar spine is greater than 30 degrees but not greater 
than 60 degrees or the combined range of motion of the 
thoracolumar spine is not greater than 120 degrees (the 
maximum combined range of motion being 240 degrees), or if 
there is either (1) muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or abnormal kyphosis.  

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 
Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  Ankylosis is stiffening or fixation of 
a joint as the result of a disease process, with fibrous or 
bony union across the joint.  Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996).  



Cervical Spine

The January 2002 rating decision appealed assigned an initial 
10 percent disability rating for cervical spine arthrosis, 
citing DCs 5290 (for limitation of motion) and DC 5293 (for 
IVDS).  However, X-rays have never shown arthritis, but on 
the October 2001 VA orthopedic examination they did reveal 
mild neural foraminal narrowing at C5-6 and C6-7 which was 
related to facet arthrosis.  Even then, though, there was no 
significant disc space narrowing.  On objective physical 
examination at that time the veteran had 60 degrees of 
extension and 80 degrees of rotation, to the right and left, 
of his cervical spine.  There was also mild right paraspinous 
musculature tenderness, but the diagnosis indicated there was 
no right-sided cervical radiculopathy.  However, Spurling's 
test was questionable in the left upper extremity (although 
this was noted to be inconsistent with prior testing, 
evidently during service, since a history of chronic 
complaints and surgery in service indicated the claims file 
was available for review at the time of the October 2001 
orthopedic examination).  This was consistent with the 
veteran's complaint of occasional numbness and tingling in 
his left upper extremity on heavy activity and the diagnosis 
of mild left cervical radiculopathy.  The diagnostic 
impression of being only "mild" is confirmed by the absence 
of motor impairment since upper extremity strength testing 
was 5/5 (normal) in the major muscles of each upper 
extremity.  

So under the spinal rating criteria in effect prior to 
September 26, 2003, no arthritis or a compensable degree of 
limitation of motion of the cervical spine was shown, and the 
veteran had only mild IVDS.

Under the spinal rating criteria since September 26, 2003, as 
shown by the results of the more recent August 2004 VA 
orthopedic examination, the veteran has cervical flexion of 
50 degrees and combined range of motion of 340 degrees 
(consisting of 50 degrees extension, 45 degrees lateral 
bending to the right and to the left, and rotation to 75 
degrees to the right and to the left).  All motion was noted 
to be without pain and there was no evidence of muscle spasm, 
guarding or localized tenderness (as noted during the 2001 
orthopedic examination).  There was also no evidence of 
abnormality of his gait (which, along with posture, was noted 
to be normal on VA general medical examination in October 
2001), spinal contour or fractured vertebra.  Also, there was 
no evidence of incapacitating episodes of IVDS.

Accordingly, an initial rating higher than 10 percent is not 
to be warranted at any time since the initial grant of 
service connection for cervical spine arthrosis.  This, in 
turn, precludes assigning a "staged" rating under Fenderson 
because the veteran has not at any time been more than 10-
percent disabled.

Lumbar Spine

The January 2002 rating decision appealed assigned an initial 
10 percent disability rating for lumbar spine arthrosis, 
citing DCs 5292 (for limitation of motion) and DC 5293 (for 
IVDS).  However, X-rays have never shown arthritis, but on 
the October 2001 VA orthopedic examination they did reveal 
mild disc space narrowing and facet arthrosis at L5-S1.  On 
objective physical examination at that time the veteran 
complained of low back pain - with some radiation of the 
pain, but only to the belt line, not down into his lower 
extremities.  And there was no indication of bowel, bladder 
or erectile dysfunction.  He had 110 degrees of lumbar 
flexion, 40 degrees of extension, and 30 degrees of lateral 
bending in each direction.  This did not constitute a 
compensable degree of limitation of motion under the criteria 
in effect prior to September 26, 2003.  Also, not more than 
mild IVDS was shown since that examination found that he 
could walk on his heels and on his toes as well as squat and 
arise without difficulty.  Strength also was 5/5 (normal) in 
the major muscle of both his lower extremities, straight leg 
raising was negative, and his deep tendon reflexes were 2+ 
and symmetric.  

So under the spinal rating criteria prior to September 26, 
2003, no arthritis or a compensable degree of limitation of 
motion of motion of the lumbar spine was shown nor did the 
veteran have more than mild IVDS.  



Under the spinal rating criteria in effect as of September 
26, 2003, as shown by the results of the August 2004 VA 
orthopedic examination, the veteran has a combined range of 
motion of 290 degrees, consisting of lumbar flexion to 100 
degrees, extension to 30 degrees, lateral bending to 35 
degrees in each direction, and rotary motion to 45 degrees in 
each direction.  All motion was noted to be without pain and 
there is no evidence of muscle spasm, guarding or localized 
tenderness (as noted during the 2001 orthopedic examination).  
There also was no evidence of abnormality of his gait (which, 
along with his posture, was noted to be normal on VA general 
medical examination in October 2001), spinal contour or 
fractured vertebra.  Also, there was no evidence of 
incapacitating episodes of IVDS.  

Accordingly, a rating higher than 10 percent is not warranted 
at any time since the initial grant of service connection for 
lumbar spine arthrosis.  The precludes assigning a "staged" 
rating under Fenderson because the veteran has been, at most, 
10-percent disabled.

Right Knee

The Board will consider all DCs relevant to rating disability 
of the knees.  Here, though, there is no X-ray evidence of 
arthritis (X-rays of the veteran's right knee during the VA 
orthopedic examination in October 2001 were normal).  This is 
true even though the diagnosis on VA general medical 
examination in October 2001 was right knee arthritis.  The 
also is no evidence of ankylosis (DC 5256) or genu recurvatum 
(DC 5263).  

The January 2002 rating decision appealed assigned an initial 
noncompensable 
(0-percent) rating for the right knee meniscectomy residuals.  
The RO assigned this rating under DC 5259 for symptomatic 
residuals of a semilunar cartilage, and 10 percent is the 
only - indeed, the highest possible, rating under this DC.



Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the overall disability is slight; a 20 percent 
evaluation will be assigned for moderate disability; and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  However, ratings under DC 5257 are not "predicated 
on loss of range of motion, and thus [38 C.F.R.] §§ 4.40 and 
4.45, with respect to pain, do not apply."  Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  This, in turn, means it is 
permissible to assign separate ratings if the veteran has 
both instability (under DC 5257) and arthritic pain (under DC 
5003) causing a compensable degree of limitation of motion 
(under DCs 5260 and/or 5261).  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997); VAOPGPREC 9-98 (August 14, 
1998).

Under DC 5258, a 20 percent evaluation, the highest and only 
rating under this DC, is assigned where there is a dislocated 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the knee joint.  

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable, 
i.e., 0 percent rating is warranted if flexion is limited to 
no more than 60 degrees; a 10 percent rating requires flexion 
limited to no more than 45 degrees, a 20 percent rating to no 
more than 30 degrees, and a 30 percent rating to no more than 
15 degrees.  

Conversely, under 38 C.F.R. § 4.71a, DC 5261, a 
noncompensable rating of 0 percent is warranted if extension 
is limited to no more than 5 degrees; a 10 percent rating 
requires extension limited to no more than 10 degrees, 
a 20 percent rating to no more than 15 degrees.  



Recently, it was held in VAOGPREC 9-2004 (September 17, 2004) 
that, despite motion being in one plane the two motions, 
flexion (a retrograde motion) in bending the leg and 
extension (a forward motion) in straightening the leg, 
serve different functional roles, although both are necessary 
for normal function, such that they constitute two 
symptomatologies or manifestations that are not duplicative 
or overlapping.  So separate ratings may be assigned for 
limitation of knee flexion (under DC 5260) and for limitation 
of knee extension (under DC 5261) without violation of the 
rule against pyramiding, at 38 C.F.R. § 4.14, regardless of 
whether the limitation of motion is due to the same or 
different causes.  Also, because pain can cause limitation of 
motion, a rating for limitation of motion under DC 5260 or DC 
5261 should take into consideration the degree of additional 
range of motion loss due to pain under 38 C.F.R. § 4.40 and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Under DC 5262 impairment of the tibia and fibula with 
malunion, with slight knee or ankle disability, warrants a 10 
percent evaluation.  When there is malunion with moderate 
knee or ankle disability, a 20 percent rating is warranted; 
and when there is malunion with marked knee or ankle 
disability, a 30 percent rating is warranted.  

Both VA orthopedic examinations, in 2001 and 2004, found the 
veteran had motion from 0 degrees of extension, which is 
full, to 135 degrees of flexion (which is nearly full, only 5 
degree less than normal).  So he does not have a compensable 
degree of limitation of motion in either plane - which, in 
turn, precludes assigning separate ratings of the type 
mentioned.  Both orthopedic examinations also found no joint 
line tenderness, but both the orthopedic and the general 
medical examinations in 2001 found crepitus and the diagnosis 
after the 2001 VA orthopedic examination included mild 
patello-femoral pain syndrome.

It is true the veteran has experienced episodes of locking or 
giving way of his right knee, but he has not had to use any 
assistive device to aid in walking.  The recent VA orthopedic 
examination in 2004 also found that he had only slight 
instability of the medical collateral ligament (MCL), and 
there was no increase in right knee disability on repetitive 
motion by pain, fatigue or lack of endurance.

Consequently, given the partial excision of a semilunar 
cartilage, the mild patello-femoral pain syndrome, and slight 
ligamentous instability, it is the judgment of the Board, 
with the favorable resolution of doubt, that an evaluation of 
10 percent, but no higher, is warranted for the right knee 
disability under DC 5257.  For the reasons stated, however, 
even considering these symptoms there is insufficient actual 
functional impairment to support an initial rating higher 
than 10 percent.  And since the veteran has not been more 
than 10-percent disabled at any time since filing his claim 
for this condition, his rating need not be "staged."

Extraschedular Rating

The veteran also is not shown to warrant consideration of an 
extra-schedular rating for the service-connected disabilities 
at issue under the provisions of 38 C.F.R. § 3.321(b)(1).  
There is no indication he has experienced "marked" 
interference with his employment (meaning over and beyond 
that contemplated by his currently assigned schedular 
ratings) or required frequent hospitalization as to render 
impractical the application of the regular schedular 
standards.  Admittedly, his overall functional impairment may 
hamper his performance in some respects, but certainly not to 
the level that would require extra-schedular consideration 
since those provisions are reserved for very special cases of 
impairment that simply is not shown here.  While there is 
evidence that his disabilities impede his ability to play 
sports, during his VA orthopedic examination in 2004 it was 
noted that he was not affected at work by his disabilities.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

So, except for the claim for a compensable rating for the 
right knee disability, the preponderance of the evidence is 
against the claims.  This being the case, the claims other 
than for an increased rating for the right knee disability 
must be denied because the preponderance of the evidence is 
unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

An initial rating higher than 10 percent for cervical spine 
arthrosis is denied.  

An initial rating higher than 10 percent for lumbar spine 
arthrosis is denied.  

An initial 10 percent rating, but no higher, is granted for 
the right knee disability, subject to applicable laws and 
regulations governing the payment of VA compensation.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


